UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 26, 2011 PROVECTUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in charter) Nevada 0-9410 90-0031917 (State or other jurisdiction (Commission (IRS Employer ofincorporation) File Number) Identification No.) 7327 Oak Ridge Hwy., Knoxville, Tennessee 37931 (Address of Principal Executive Offices) (866) 594-5999 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders (a) The Company helda specialmeeting of stockholders on Friday,August 26, 2011. (b) At thespecial meeting, the Company's stockholders voted onone proposal. Proposal.The Company received the affirmative vote of a majority of the outstanding shares of common stock and 8% convertible preferred stock required to approve and adopt an amendment to the Company's Restated Articles of Incorporation to increase the number of shares of common stock, par value $.001 per share, that the Company is authorized to issue from 150,000,000 to 200,000,000 shares.Therefore, the proposal wasapproved by the Company's stockholders.There were no broker non-votes with respect to the proposal. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 30, 2011 PROVECTUS PHARMACEUTICALS, INC. By:/s/ Peter R. Culpepper Peter R. Culpepper Chief Financial Officer and Chief Operating Officer
